NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-SEP-2022
                                            07:59 AM
                                            Dkt. 89 OGMD
                       NO. CAAP-XX-XXXXXXX
             (Consolidated with No. CAAP-XX-XXXXXXX)

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I
                           CAAP-XX-XXXXXXX
           BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO
          BAC HOME LOANS SERVICING, LP, formerly known as
   COUNTRYWIDE HOME LOANS SERVICING LP, Plaintiff-Appellee, v.
         HARRY PAPADAKIS, NICKY PAPADAKIS, SPIRO ZOGRAFOS,
  Defendants-Appellees, and DINO ZOGRAFOS, Defendant-Appellant,
      and BANK OF AMERICA, N.A., HAWAII KAI MARINA COMMUNITY
               ASSOCIATION, Defendants-Appellees, and
       JOHN DOES 1-50, JANE DOES 1-50, DOE PARTNERSHIPS 1-50
             DOE CORPORATIONS 1-50, DOE ENTITIES 1-50,
      AND DOE GOVERNMENTAL UNITS 1-50, Defendants-Appellees.

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CIVIL NO. 1CC13100634)

                                 AND
                           CAAP-XX-XXXXXXX
           BANK OF AMERICA, N.A., Plaintiff-Appellee, v.
         HARRY PAPADAKIS, NICKY PAPADAKIS, SPIRO ZOGRAFOS,
          Defendants/Crossclaim Defendants-Appellees, and
     DINO ZOGRAFOS, Defendant/Crossclaim Defendant/Crossclaim
Plaintiff-Appellant, and HAWAII KAI MARINA COMMUNITY ASSOCIATION,
            Defendant/Crossclaim Plaintiff-Appellee, and
      JOHN DOES 1-10, JANE DOES 1-10, DOE PARTNERSHIPS 1-10,
           DOE CORPORATIONS 1-10, DOE ENTITIES 1-10, AND
         DOE GOVERNMENTAL UNITS 1-10, Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC141000158)

          ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
     (By: Wadsworth, Presiding Judge, Nakasone and Chan, JJ.)
           Upon consideration of Defendant/Crossclaim Plaintiff/
Crossclaim Defendant-Appellant Dino Zografos's (Zografos)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

September 1, 2022 Motion to Dismiss Appeals With Prejudice, the
papers in support, the record, and there being no opposition, it
appears that (1) Zografos seeks to dismiss this docketed,
consolidated appeal with prejudice, with each party to bear their
own attorneys' fees and costs; and (2) the requested relief is
authorized by Hawai#i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the motion is
granted and this consolidated appeal is dismissed with prejudice.
Each party shall bear their own attorneys' fees and costs on
appeal.
          IT IS FURTHER ORDERED that all other pending motions
are dismissed.
          DATED: Honolulu, Hawai#i, September 21, 2022.

                                      /s/ Clyde J. Wadsworth
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2